Case: 16-12297   Date Filed: 06/08/2017   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-12297
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:15-cr-20990-KMM-1


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

KEDRICK HOWARD HUGHES,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                              (June 8, 2017)




Before JORDAN, ROSENBAUM and BLACK, Circuit Judges.

PER CURIAM:
               Case: 16-12297       Date Filed: 06/08/2017     Page: 2 of 4


       Kedrick Howard Hughes appeals his total 262-month sentence, after

pleading guilty to one count of being a felon in possession of a firearm, in violation

of 18 U.S.C. §§ 922(g)(1) and 924(e)(1), and one count of possession with intent to

distribute cocaine base and marijuana, in violation of 21 U.S.C. § 841(a)(1). On

appeal, Hughes argues that the district court erred in finding that his Florida

aggravated assault conviction was a violent felony under the Armed Career

Criminal Act (“ACCA”) or a crime of violence under the career offender

Guideline. He also argues the district court erred in finding that his Florida

possession of cocaine with intent to sell or deliver convictions were serious drug

offenses under the ACCA and controlled substance offenses under the career

offender Guidelines, but concedes that precedent forecloses his argument. After

review, 1 we affirm.

                                     I. DISCUSSION

       Hughes’ argument that his Florida aggravated assault conviction is not a

violent felony is foreclosed by our decision in Turner v. Warden Coleman FCI

(Medium), 709 F.3d 1328 (11th Cir. 2013), abrogated in part on other grounds by

Johnson v. United States, 135 S. Ct. 2551 (2015). There, we stated unequivocally

that a conviction under Fla. Stat. § 784.021, of which Hughes was convicted, “will


       1
         We review de novo whether a prior conviction is a violent felony or a serious drug
offense within the meaning of the ACCA. United States v. Howard, 742 F.3d 1334, 1341 (11th
Cir. 2014).
                                             2
               Case: 16-12297     Date Filed: 06/08/2017    Page: 3 of 4


always include as an element the . . . threatened use of physical force against the

person of another, . . . and thus qualifies as a violent felony for purposes of

[§ 924(e)(2)(B)(i)] of the ACCA.” Turner, 709 F.3d at 1338 (quotation omitted).

On this point, Turner has not been abrogated by intervening Supreme Court

decisions or overruled by this Court en banc. See United States v. Archer, 531
F.3d 1347, 1352 (11th Cir. 2008) (restating prior panel rule); United States v.

Golden, 854 F.3d 1256 (11th Cir. 2017) (addressing the same argument and

finding that it remains foreclosed by Turner). Hughes’ argument that his Florida

aggravated assault conviction is not a “crime of violence” under U.S.S.G. § 4B1.1

fails for the same reason. Id. (“Although Turner addressed the ‘elements’ clause of

the ACCA, 18 U.S.C. § 924(e)(2)(B)(i), that clause is identical to the elements

clause of § 4B1.2(a)(1). As a result, Turner is binding.” (citing United States v.

Fritts, 841 F.3d 937, 940 (11th Cir. 2016))).

      Second, as Hughes concedes in his brief, we also have precedent that defeats

his contention that his convictions for possession with intent to distribute cocaine

are not “serious drug offense[s],” 18 U.S.C. § 924(e)(2)(A), or “controlled

substance offense[s],” U.S.S.G. § 4B1.2(b). See United States v. Smith, 775 F.3d
1262, 1266–68 (11th Cir. 2014). The district court properly determined that




                                           3
               Case: 16-12297       Date Filed: 06/08/2017     Page: 4 of 4


Hughes had three predicate offenses and therefore qualified for the ACCA

enhancement and career offender enhancement under the Guidelines. 2

                                    II. CONCLUSION

       For the foregoing reasons, we affirm.

       AFFIRMED.




       2
         Thus, we need not address the Government’s argument that Hughes waived his right to
appeal this issue.
                                              4